Exhibit 10.6

PREPARED BY AND UPON

RECORDATION RETURN TO:

Kaye Scholer LLP

425 Park Avenue

New York, New York 10022

Attn: Jeannie Bionda, Esq.

DC-180 PEACHTREE, LLC, as assignor

(Borrower)

to

GERMAN AMERICAN CAPITAL CORPORATION, as assignee

(Lender)

ASSIGNMENT

OF LEASES AND RENTS

 

   Dated:      As of January 3, 2012    Location: 180 Peachtree Street, Atlanta,
Georgia    County:    Fulton County, Georgia

 



--------------------------------------------------------------------------------

ASSIGNMENT OF LEASES AND RENTS

THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) is made as of the 3rd
day of January, 2012 by DC-180 PEACHTREE, LLC, a Delaware limited liability
company, as assignor, having its principal place of business at 4211 West Boy
Scout Boulevard, Suite 500, Tampa, Florida 33607 (“Borrower”), to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation as assignee, having an
address at 60 Wall Street, 10th Floor, New York, New York 10005 (together with
its successors and/or assigns, “Lender”).

W I T N E S S E T H:

A. Borrower is the owner of (i) that certain condominium unit and common
elements more particularly described as Parcel 1 in Exhibit A hereto, which is
subject to a condominium regime pursuant to the condominium documents more
particularly described in Exhibit C attached hereto, (ii) the fee estate in the
land described as Parcel 2 and Parcel 3 on Exhibit A and (iii) the leasehold
estate described as Parcel 4 on Exhibit A pursuant to that certain ground lease
described on Exhibit B.

B. This Assignment is given in connection with a loan in the principal sum of
FIFTY FIVE MILLION AND NO/100 DOLLARS ($55,000,000) (the “Loan”) made by Lender
to Borrower pursuant to that certain Loan Agreement dated as of the date hereof
between Borrower and Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”), and
evidenced by that certain Promissory Note dated the date hereof made by Borrower
to Lender (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Note”). Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to such terms in
the Loan Agreement.

C. The Note is secured by that certain Fee and Leasehold Deed to Secure Debt,
Assignment of Leases and Rents and Security Agreement dated the date hereof made
by Borrower for the benefit of Lender (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Mortgage”),
encumbering, as a first mortgage lien thereon, the land more particularly
described on Exhibit A annexed hereto and made a part hereof and the buildings,
structures, fixtures, additions, enlargements, extensions, modifications,
repairs, replacements and improvements now or hereafter located thereon
(collectively, the “Property”).

D. Borrower has agreed to execute and deliver this Assignment to further secure
the payment and performance of all of the Obligations under the Note, the Loan
Agreement and the other Loan Documents.

E. This Assignment is given pursuant to the Loan Agreement, and payment,
fulfillment, and performance by Borrower of its obligations thereunder and under
the other Loan Documents is secured hereby, and each and every term and
provision of the Loan Agreement and the Note, including the rights, remedies,
obligations, covenants, conditions, agreements, indemnities, representations and
warranties therein, are hereby incorporated by reference herein as though set
forth in full and shall be considered a part of this Assignment.

 



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Assignment:

ARTICLE 1

ASSIGNMENT

Section 1.1 Property Assigned. Borrower hereby absolutely and unconditionally
assigns and grants to Lender the following property, rights, interests and
estates, now owned or hereafter acquired by Borrower:

(a) Leases. All leases, subleases or subsubleases, lettings, licenses,
concessions or other agreements (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of the Property, and
every modification, amendment or other agreement relating to such leases,
subleases, subsubleases, or other agreements entered into in connection with
such leases, subleases, subsubleases, or other agreements and every guarantee of
the performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto, heretofore or hereafter
entered into, whether before or after the filing by or against Borrower of any
petition for relief under 11 U.S.C. §101 et seq., as the same may be amended
from time to time (the “Bankruptcy Code”) (collectively, the “Leases”), together
with any extension, renewal or replacement of same. This Assignment of existing
and future Leases and other agreements being effective without any further or
supplemental assignment documents.

(b) Rents. All Rents, which term shall include Rents paid or accruing before or
after the filing by or against Borrower of any petition for relief under the
Bankruptcy Code.

(c) Bankruptcy Claims. All of Borrower’s claims and rights (the “Bankruptcy
Claims”) to the payment of damages arising from any rejection by a lessee of any
Lease under the Bankruptcy Code.

(d) Lease Guaranties. All of Borrower’s right, title and interest in, and claims
under, any and all lease guaranties, letters of credit and any other credit
support (individually, a “Lease Guaranty”, and collectively, the “Lease
Guaranties”) given by any guarantor in connection with any of the Leases or
leasing commissions (individually, a “Lease Guarantor”, and collectively, the
“Lease Guarantors”) to Borrower.

(e) Proceeds. All proceeds from the sale or other disposition of the Leases, the
Rents, the Lease Guaranties and/or the Bankruptcy Claims.

(f) Other. All rights, powers, privileges, options and other benefits of
Borrower as the lessor under any of the Leases and the beneficiary under any of
the Lease Guaranties, including, without limitation, the immediate and
continuing right to make claims for, and to receive, collect and acknowledge
receipt for all Rents payable or receivable under the Leases and all sums
payable under the Lease Guaranties or pursuant thereto (and to apply the same to
the payment of the Debt or the Other Obligations), and to do all other things
which Borrower or any lessor is or may become entitled to do under any of the
Leases or Lease Guaranties.

 

2



--------------------------------------------------------------------------------

(g) Entry. The right, subject to the provisions of the Loan Agreement, at
Lender’s option, upon revocation of the license granted herein, to enter upon
the Property in person, by agent or by court-appointed receiver, to collect the
Rents.

(h) Power Of Attorney. Borrower’s irrevocable power of attorney, coupled with an
interest, to take any and all of the actions set forth in Section 3.1 of this
Assignment, and any or all other actions designated by Lender for the proper
management and preservation of the Property.

(i) Other Rights And Agreements. Any and all other rights of Borrower in and to
the items set forth in subsections (a) through (h) above, and all amendments,
modifications, replacements, renewals and substitutions thereof.

ARTICLE 2

TERMS OF ASSIGNMENT

Section 2.1 Present Assignment and License Back. It is intended by Borrower that
this Assignment constitute a present, absolute assignment of the Leases, Rents,
Lease Guaranties and Bankruptcy Claims, and not an assignment for additional
security only. Nevertheless, subject to the terms of this Section 2.1 and the
terms of the Loan Agreement and the Cash Management Agreement, Lender grants to
Borrower a revocable license to collect, receive, use and enjoy the Rents, as
well as any sums due under the Lease Guaranties. Borrower shall hold the Rents,
as well as all sums received pursuant to any Lease Guaranty, or a portion
thereof sufficient to discharge all current sums due on the Obligations, in
trust for the benefit of Lender for use in the payment of such sums.

Section 2.2 Notice to Lessee. Borrower hereby authorizes and directs the lessees
named in the Leases, any other future lessees or occupants of the Property and
all Lease Guarantors to pay over to Lender or to such other party as Lender
directs all Rents and all sums due under any Lease Guaranties, upon receipt from
Lender of written notice to the effect that Lender is then the holder of this
Assignment; provided, however, Lender may only send such notices, and take such
actions relative to such Rents and sums due under any Lease Guaranties, as are
expressly permitted relative thereto pursuant to the terms of the Loan Agreement
and the Cash Management Agreement. Such Rents shall be disbursed and/or applied
in accordance with the terms of the Loan Agreement and the Cash Management
Agreement.

Section 2.3 Incorporation by Reference. All representations, warranties,
covenants, conditions and agreements contained in the Loan Agreement and the
other Loan Documents, as the same may be modified, renewed, substituted or
extended from time to time, are hereby made a part of this Assignment to the
same extent and with the same force as if fully set forth herein.

ARTICLE 3

REMEDIES

Section 3.1 Remedies of Lender. Upon or at any time after the occurrence of an
Event of Default, the license granted to Borrower in Section 2.1 of this
Assignment shall automatically be revoked and Lender shall immediately be
entitled to possession of all Rents and all sums due under any Lease Guaranties,
whether or not Lender enters upon or takes control of

 

3



--------------------------------------------------------------------------------

the Property. In addition, Lender may, at its option, without waiving any Event
of Default, without regard to the adequacy of the security for the Obligations,
either in person or by agent, nominee or attorney, with or without bringing any
action or proceeding, or by a receiver appointed by a court, dispossess Borrower
and its agents and servants from the Property, without liability for trespass,
damages or otherwise and exclude Borrower and its agents or servants wholly
therefrom, and take possession of the Property and all books, records and
accounts relating thereto, and have, hold, manage, lease and operate the
Property on such terms and for such period of time as Lender may deem proper
and, either with or without taking possession of the Property, in its own name,
demand, sue for or otherwise collect and receive all Rents and all sums due
under all Lease Guaranties, including, without limitation, those past due and
unpaid (with all such Rents and all sums due under any Lease Guaranties to be
deposited into the Clearing Account to the extent and as required by the terms
of the Loan Agreement and the Clearing Account Agreement), with full power to
make from time to time all alterations, renovations, repairs or replacements
thereto or thereof as Lender may deem proper. In addition, upon the occurrence
of an Event of Default, Lender, at its option, may (1) complete any construction
on the Property in such manner and form as Lender deems advisable, (2) exercise
all rights and powers of Borrower, including, without limitation, the right to
negotiate, execute, cancel, enforce or modify Leases, obtain and evict tenants,
and demand, sue for, collect and receive all Rents from the Property and all
sums due under any Lease Guaranties (with all such Rents and all sums due under
any Lease Guaranties to be deposited into the Clearing Account to the extent and
as required by the terms of the Loan Agreement and the Clearing Account
Agreement), and/or (3) either (i) require Borrower to pay monthly in advance to
Lender or to any receiver appointed to collect the Rents the fair and reasonable
rental value for the use and occupancy of such part of the Property as may be in
the possession of Borrower, or (ii) require Borrower to vacate and surrender
possession of the Property to Lender or to such receiver and, in default
thereof, Borrower may be evicted by summary proceedings or otherwise.

Section 3.2 Other Remedies. Nothing contained in this Assignment and no act done
or omitted by Lender pursuant to the power and rights granted to Lender
hereunder shall be deemed to be a waiver by Lender of its rights and remedies
under the Loan Agreement, the Note, the Mortgage or the other Loan Documents,
and this Assignment is made and accepted without prejudice to any of the rights
and remedies possessed by Lender under the terms thereof. The right of Lender to
collect the Obligations and to enforce any other security therefor held by it
may be exercised by Lender either prior to, simultaneously with, or subsequent
to any action taken by it hereunder. Borrower hereby absolutely, unconditionally
and irrevocably waives any and all rights to assert any setoff, counterclaim or
crossclaim of any nature whatsoever with respect to the Obligations of Borrower
under this Assignment, the Loan Agreement, the Note, the other Loan Documents or
otherwise with respect to the Loan in any action or proceeding brought by Lender
to collect same, or any portion thereof, or to enforce and realize upon the lien
and security interest created by this Assignment, the Loan Agreement, the Note,
the Mortgage or any of the other Loan Documents (provided, however, that the
foregoing shall not be deemed a waiver of Borrower’s right to assert any
compulsory counterclaim if such counterclaim is compelled under local law or
rule of procedure, nor shall the foregoing be deemed a waiver of Borrower’s
right to assert any claim which would constitute a defense, setoff, counterclaim
or crossclaim of any nature whatsoever against Lender in any separate action or
proceeding).

 

4



--------------------------------------------------------------------------------

Section 3.3 Other Security. Lender may (i) take or release other security for
the payment and performance of the Obligations, (ii) release any party primarily
or secondarily liable therefor, and/or (iii) apply any other security held by it
to the payment and performance of the Obligations, in each instance, without
prejudice to any of its rights under this Assignment.

Section 3.4 Non-Waiver. The exercise by Lender of the option granted it in
Section 3.1 of this Assignment and the collection of the Rents and the sums due
under the Lease Guaranties and the application thereof as provided in the Loan
Documents shall not be considered a waiver of any Default or Event of Default by
Borrower under the Note, the Loan Agreement, the Mortgage, this Assignment or
the other Loan Documents. The failure of Lender to insist upon strict
performance of any term hereof shall not be deemed to be a waiver of any term of
this Assignment. Borrower shall not be relieved of Borrower’s obligations
hereunder by reason of (a) the failure of Lender to comply with any request of
Borrower or any other party to take any action to enforce any of the provisions
hereof or of the Loan Agreement, the Note or the other Loan Documents, (b) the
release, regardless of consideration, of the whole or any part of the Property,
or (c) any agreement or stipulation by Lender extending the time of payment or
otherwise modifying or supplementing the terms of this Assignment, the Loan
Agreement, the Note or the other Loan Documents. Lender may resort for the
payment and performance of the Obligations to any other security held by Lender
in such order and manner as Lender, in its sole discretion, may elect. Lender
may take any action to recover the Obligations, or any portion thereof, or to
enforce any covenant hereof without prejudice to the right of Lender thereafter
to enforce its rights under this Assignment. The rights of Lender under this
Assignment shall be separate, distinct and cumulative and none shall be given
effect to the exclusion of the others. No act of Lender shall be construed as an
election to proceed under any one provision herein to the exclusion of any other
provision.

Section 3.5 Bankruptcy.

(a) Upon or at any time after the occurrence of an Event of Default, Lender
shall have the right to proceed in its own name or in the name of Borrower in
respect of any claim, suit, action or proceeding relating to the rejection of
any Lease, including, without limitation, the right to file and prosecute, to
the exclusion of Borrower, any proofs of claim, complaints, motions,
applications, notices and other documents, in any case in respect of the lessee
under such Lease under the Bankruptcy Code.

(b) If there shall be filed by or against Borrower a petition under the
Bankruptcy Code, and Borrower, as lessor under any Lease, shall determine to
reject such Lease pursuant to Section 365(a) of the Bankruptcy Code, then
Borrower shall give Lender not less than ten (10) days’ prior notice of the date
on which Borrower shall apply to the bankruptcy court for authority to reject
such Lease. Lender shall have the right, but not the obligation, to serve upon
Borrower within such ten (10) day period a notice stating that (i) Lender
demands that Borrower assume and assign the Lease to Lender pursuant to
Section 365 of the Bankruptcy Code, and (ii) Lender covenants to cure or provide
adequate assurance of future performance under the Lease. If Lender serves upon
Borrower the notice described in the preceding sentence, Borrower shall not seek
to reject the Lease and shall comply with the demand provided for in clause
(i) of the preceding sentence within thirty (30) days after Lender’s notice
shall have been given, subject to the performance by Lender of the covenant
provided for in clause (ii) of the preceding sentence.

 

5



--------------------------------------------------------------------------------

ARTICLE 4

NO LIABILITY, FURTHER ASSURANCES

Section 4.1 No Liability of Lender. This Assignment shall not be construed to
bind Lender to the performance of any of the covenants, conditions or provisions
contained in any Lease or Lease Guaranty or otherwise impose any obligation upon
Lender. Lender shall not be liable for any loss sustained by Borrower resulting
from Lender’s failure to let the Property after an Event of Default or from any
other act or omission of Lender in managing the Property after an Event of
Default unless such loss is caused by the willful misconduct or bad faith of
Lender. Lender shall not be obligated to perform or discharge any obligation,
duty or liability under the Leases or any Lease Guaranties or under or by reason
of this Assignment and Borrower shall indemnify Lender for, and hold Lender
harmless from, (a) any and all liability, loss or damage which may or might be
incurred under the Leases, any Lease Guaranties or under or by reason of this
Assignment, and (b) any and all claims and demands whatsoever, including the
defense of any such claims or demands which may be asserted against Lender by
reason of any alleged obligations and undertakings on its part to perform or
discharge any of the terms, covenants or agreements contained in the Leases or
any Lease Guaranties, unless caused by the willful misconduct or bad faith of
Lender. Should Lender incur any such liability, the amount thereof, including
costs, expenses and reasonable attorneys’ fees and costs, shall be secured by
this Assignment and by the Mortgage and the other Loan Documents and Borrower
shall reimburse Lender therefor immediately upon demand and upon the failure of
Borrower so to do Lender may, at its option, declare the Obligations to be
immediately due and payable. This Assignment shall not operate to place any
obligation or liability for the control, care, management or repair of the
Property upon Lender, nor for the carrying out of any of the terms and
conditions of the Leases or any Lease Guaranties; nor shall it operate to make
Lender responsible or liable for any waste committed on the Property by the
tenants or any other parties, or for any dangerous or defective condition of the
Property, including, without limitation, the presence of any Hazardous
Substances (as defined in the Environmental Indemnity), or for any negligence in
the management, upkeep, repair or control of the Property resulting in loss or
injury or death to any tenant, licensee, employee or stranger.

Section 4.2 No Mortgagee In Possession. Nothing herein contained shall be
construed as constituting Lender a “mortgagee in possession” in the absence of
the taking of actual possession of the Property by Lender. In the exercise of
the powers herein granted Lender, no liability shall be asserted or enforced
against Lender, all such liability being expressly waived and released by
Borrower.

Section 4.3 Further Assurances. Borrower will, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all and every
such further acts, conveyances, assignments, notices of assignments, transfers
and assurances as Lender shall, from time to time, require for the better
assuring, conveying, assigning, transferring and confirming unto Lender the
property and rights hereby assigned or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Assignment or for

 

6



--------------------------------------------------------------------------------

filing, registering or recording this Assignment and, on demand, will execute
and deliver, and hereby authorizes Lender to execute in the name of Borrower to
the extent Lender may lawfully do so, one or more financing statements, chattel
mortgages or comparable security instruments, to evidence more effectively the
lien and security interest hereof in and upon the Leases.

ARTICLE 5

MISCELLANEOUS PROVISIONS

Section 5.1 Conflict of Terms. In case of any conflict between the terms of this
Assignment and the terms of the Loan Agreement, the terms of the Loan Agreement
shall prevail.

Section 5.2 No Oral Change. This Assignment and any provisions hereof may not be
modified, amended, waived, extended, changed, discharged or terminated orally,
or by any act or failure to act on the part of Borrower or Lender, but only by
an agreement in writing signed by the party(ies) against whom the enforcement of
any modification, amendment, waiver, extension, change, discharge or termination
is sought.

Section 5.3 General Definitions. Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Assignment may be used interchangeably in the singular or plural form and the
word “Borrower” shall mean “each Borrower and any subsequent owner or owners of
the Property or any part thereof or interest therein,” the word “Lender” shall
mean “Lender and any subsequent holder of the Note,” the word “Note” shall mean
“the Note and any other evidence of indebtedness secured by the Loan Agreement,”
the word “Property” shall include any portion of the Property and any interest
therein, and the phrases “attorneys’ fees”, “legal fees” and “counsel fees”
shall include any and all attorneys’, paralegal and law clerk fees and
disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels, incurred or paid by Lender in protecting
its interest in the Property, the Leases and/or the Rents and/or in enforcing
its rights hereunder. Whenever the context may require, any pronouns used herein
shall include the corresponding masculine, feminine or neuter forms.

Section 5.4 Inapplicable Provisions. If any provision of this Assignment is held
to be illegal, invalid or unenforceable under present or future laws effective
during the term of this Assignment, such provision shall be fully severable and
this Assignment shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Assignment, and the
remaining provisions of this Assignment shall remain in full force and effect
and shall not be affected by the illegal, invalid or unenforceable provision or
by its severance from this Assignment, unless such continued effectiveness of
this Assignment, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

 

7



--------------------------------------------------------------------------------

Section 5.5 Governing Law; Jurisdiction;. WITH RESPECT TO MATTERS RELATING TO
THE CREATION, PERFECTION AND PROCEDURES RELATING TO THE ENFORCEMENT OF THIS
ASSIGNMENT, THIS ASSIGNMENT SHALL BE GOVERNED BY, AND BE CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, EXCEPT AS EXPRESSLY SET FORTH ABOVE IN THIS PARAGRAPH AND TO
THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES SHALL GOVERN ALL MATTERS
RELATING TO THIS ASSIGNMENT AND THE OTHER LOAN DOCUMENTS AND ALL OF THE
INDEBTEDNESS OR OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. ALL PROVISIONS OF
THE LOAN AGREEMENT INCORPORATED HEREIN BY REFERENCE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES, AS SET FORTH IN THE GOVERNING LAW PROVISION OF
THE LOAN AGREEMENT.

Section 5.6 Termination of Assignment. Upon the termination or reconveyance of
the Mortgage, this Assignment shall become and be void and of no effect.

Section 5.7 Notices. All notices or other written communications hereunder shall
be delivered in accordance with Section 10.6 of the Loan Agreement.

Section 5.8 WAIVER OF TRIAL BY JURY. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST, WITH REGARD TO THIS ASSIGNMENT, THE NOTE, THE MORTGAGE OR THE OTHER LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING
AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

Section 5.9 Exculpation. The provisions of Section 10.1 of the Loan Agreement
are hereby incorporated by reference into this Assignment to the same extent and
with the same force as if fully set forth herein.

Section 5.10 Successors and Assigns. This Assignment shall be binding upon and
shall inure to the benefit of Borrower and Lender and their respective
successors and permitted assigns forever. Lender shall have the right to assign
or transfer its rights under this Assignment in connection with any assignment
of the Loan and the Loan Documents. Any assignee or transferee of Lender shall
be entitled to all the benefits afforded to Lender under this Assignment.
Borrower shall not have the right to assign or transfer its rights or
obligations under this Assignment without the prior written consent of Lender,
as provided in the Loan Agreement, and any attempted assignment without such
consent shall be null and void.

 

8



--------------------------------------------------------------------------------

Section 5.11 Headings, Etc. The headings and captions of the various paragraphs
of this Assignment are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

Section 5.12 Recitals. The recitals hereof are a part hereof, form a basis for
this Assignment and shall be considered prima facie evidence of the facts and
documents referred to therein.

[NO FURTHER TEXT ON THIS PAGE]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment has been duly executed under seal and
delivered by Assignor as of the day and year first above written.

 

    BORROWER:

Signed, sealed and delivered in the

presence of:

   

DC-180 PEACHTREE, LLC, a Delaware limited

liability company

/s/    Lisa Collado

    Unofficial witness     By:  

180 PEACHTREE HOLDINGS, LLC, a

Delaware limited liability company, as

Managing Member

/s/    Elizabeth Fay

               

Notary Public

My Commission

Expires:  August 24, 2015

      By:  

CARTER/VALIDUS OPERATING

PARTNERSHIP, LP, a Delaware

limited partnership, as Manager

(Notary Seal)

        By:  

By: CARTER VALIDUS MISSION

CRITICAL REIT, INC., a Maryland

corporation, as General Partner

          By:    /s/    Todd Sakow   (SEAL)               Name: Todd Sakow      
          Title: CFO    

 



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

Parcel One

All that tract or parcel of land lying and being in Land Lot 78 of the 14th
District of Fulton County, Georgia, and being more particularly described as
follows: Unit 200 of 180 Peachtree Street, a Condominium, as such was formed and
constituted by Declaration for 180 Peachtree Street, a Condominium, dated
July 3, 2008, declared by Peachtree/Carnegie, LLC, recorded in Deed Book 46948,
Page 508, et seq., Fulton County, Georgia records, Plans for 180 Peachtree
Street, a Condominium, dated July 1, 2008, recorded in Floor Plan Condominium
Book 40, Pages 107-121, aforesaid records, Plat for 180 Peachtree Street, a
Condominium, dated July 2, 2008, recorded in Condo Plat Book 18, Pages 149-151,
aforesaid records, as amended from time to time, together with its appurtenant
percentage of undivided interest in the Common Areas (including Limited Common
Areas) as set out in the aforesaid Declaration, Plans and Plats (the “Unit”).
The foregoing Declaration, plat plans and allied instruments and amendments
executed thereto, are incorporated herein by reference as a part of the
description of the property described hereby.

Parcel Two

All that tract or parcel of land lying and being in Land Lot 78 of the 14th
District, City of Atlanta, Fulton County, Georgia and being more particularly
described as follows:

Beginning at the intersection formed by the westerly right-of-way line of
Peachtree Street (variable r/w) with the northerly right-of-way line of Ellis
Street (variable r/w), from the Point of Beginning thus established, proceed
South 88°42’12” West along said northerly right-of-way line of Ellis Street
(variable r/w) for a distance of 248.79 feet to a point where said right-of-way
line intersects the northeasterly right-of-way line of Carnegie Way (variable
r/w); thence North 41°18’57” West along said northeasterly right-of-way line of
Carnegie Way (variable r/w) for a distance of 260.51 feet to a point where said
right-of-way line intersects the easterly right-of-way line of Spring Street
(variable r/w); thence North 10°16’09” East along said easterly right-of-way
line of Spring Street (variable r/w) for a distance of 66.30 feet to a point;
thence departing said right-of-way line of Spring Street (variable r/w) and run
North 89°10’12” East for a distance of 76.49 feet to a point; thence North
09°54’12” East for a distance of 0.90 feet to a point; thence North 89°16’58”
East for a distance of 331.31 feet to a point on the westerly right-of-way line
of Peachtree Street (variable r/w); thence South 00°12’49” East along said
westerly right-of-way line of Peachtree Street (variable r/w) for a distance of
261.42 feet to a point on the northerly right-of-way line of Ellis Street
(variable r/w) and the Point of Beginning; said tract or parcel containing
2.13778 acres or 93,122 square feet.

LESS AND EXCEPT:

All that tract or parcel of land lying and being in Land Lot 78 of the 14th
District, City of Atlanta, Fulton County, Georgia and being more particularly
described as follows:



--------------------------------------------------------------------------------

Beginning at the intersection formed by the westerly right-of-way line of
Peachtree Street (variable r/w) with the northerly right-of-way line of Ellis
Street (variable r/w), from the Point of Beginning thus established, proceed
South 88°42’12” West along said northerly right-of-way line of Ellis Street
(variable r/w) for a distance of 248.79 feet to a point where said right-of-way
line intersects the northeasterly right-of-way line of Carnegie Way (variable
r/w); thence North 41°18’57” West along said northeasterly right-of-way line of
Carnegie Way (variable r/w) for a distance of 89.34 feet to a point; thence
departing the northeasterly right-of-way line of Carnegie Way (variable r/w) and
proceeding North 00°14’06” West for a distance of 196.10 feet to a point; thence
North 89°16’58” East for a distance of 307.56 feet to a point on the westerly
right-of-way line of Peachtree Street (variable r/w); thence South 00°12’49”
East along said westerly right-of-way line of Peachtree Street (variable r/w)
for a distance of 261.42 feet to a point on the northerly right-of-way line of
Ellis Street (variable r/w) and the Point of Beginning; said tract or parcel
containing 1.81024 acres or 78,854 square feet.

Parcel Two also described as:

All that tract or parcel of land lying and being in Land Lot 78 of the 14th
District of Fulton County, Georgia, being more particularly described as
follows:

Beginning at the northeastern right of way intersection of Carnegie Way and
Spring Street; thence North 13 degrees 23 minutes 16 seconds East 66.64 feet to
a point; thence South 87 degrees 29 minutes 29 seconds East 58.57 feet to a
point; thence North 13 degrees 14 minutes 31 seconds East 0.90 feet to a point;
thence South 3 degrees 15 minutes 01 seconds West along the East wall of a 5
story parking garage 196.42 feet to the right of way of Carnegie Way; thence
North 37 degrees 56 minutes 25 seconds West 171.13 feet to the Point of
Beginning. Said property being known as 171 Carnegie Way, NW, Atlanta, Georgia.

Parcel Three

All that tract or parcel of land lying and being in Land Lot 78 of the 14th
District, City of Atlanta, Fulton County, Georgia and being more particularly
described as follows:

Beginning at the intersection formed by the southwesterly right-of-way line of
Carnegie Way (variable r/w) with the northwesterly right-of-way line of Fairlie
Street (variable r/w), from the Point of Beginning thus established, proceed
South 48°05’56” West along said northwesterly right-of-way line of Fairlie
Street (variable r/w) for a distance of 201.20 feet to a point where said
right-of-way line intersects the northeasterly right-of-way line of Williams
Street (variable r/w, fka: James Street); thence North 41°39’56” West along said
northeasterly right-of-way line of Williams Street (variable r/w, fka: James
Street) for a distance of 101.89 feet to a point; thence departing said
northeasterly right-of-way line of Williams Street (variable r/w, fka: James
Street) and run North 48°18’05” East a distance of 201.64 feet to a point on the
southwesterly right-of-way line of Carnegie Way (variable r/w); thence South
41°24’56” East along said southwesterly right-of-way line of Carnegie Way
(variable r/w) for a distance of 101.18 feet to a point on the northwesterly
right-of-way line of Fairlie Street (variable r/w) and the Point of Beginning;
said tract or parcel containing 0.46950 of an acre or 20,451 square feet.

 

2



--------------------------------------------------------------------------------

Parcel Three also described as:

All that tract or parcel of land lying and being in the City of Atlanta, in Land
Lot 78 of the 14th District of Fulton County, Georgia, more particularly
described as follows:

Beginning at the corner formed by the intersection of the Southwest side of
Carnegie Way with the Northwest side of Fairlie Street; running thence in a
northwesterly direction along the Southwest side of Carnegie Way a distance of
One hundred one and twenty-five hundredths (101.25) feet to the property
formerly owned by Mrs. Hattie H. High; running thence in a southwesterly
direction along the Southwest line of said High property a distance of Two
hundred two and fifteen hundredth (202.15) feet to the Northeast side of
Williams Street (formerly known as James Street); running thence in a
southeasterly direction along the Northeast side of Williams Street a distance
of One hundred one and ninety hundredths (101.90) feet to the Northwest side of
Fairlie Street; running thence in a northeasterly direction along the Northwest
side of Fairlie Street a distance of Two hundred one and ninety-two
(201.92) feet to the Southwest side of Carnegie Way and the point of beginning.

Parcel Four (Leasehold Interest)

All that tract or parcel of land lying and being in Land Lot 78 of the 14th
District, City of Atlanta, Fulton County, Georgia and being more particularly
described as follows:

Beginning at the intersection formed by the southeasterly right-of-way line of
Cone Street (variable r/w) with the southwesterly right-of-way line of Carnegie
Way (variable r/w), from the Point of Beginning thus established, proceed South
41°24’56” East along said southwesterly right-of-way line of Carnegie Way
(variable r/w) for a distance of 100.64 feet to a point; thence South 48°18’05”
West and departing said southwesterly right-of-way line of Carnegie Way
(variable r/w) for a distance of 201.64 feet to a point on the northeasterly
right-of-way line of Williams Street (variable r/w, fka: James Street); thence
North 41°39’56” West along said northeasterly right-of-way line of Williams
Street (variable r/w, fka: James Street) for a distance of 101.84 feet to a
point where said northeasterly right-of-way line of Williams Street intersects
the southeasterly right-of-way line of Cone Street (variable, r/w); thence North
48°38’28” East along said southeasterly right-of-way line of Cone Street
(variable, r/w) for a distance of 202.08 feet to a point on the southwesterly
right-of-way line of Carnegie Way (variable r/w) and the Point of Beginning;
said tract or parcel containing 0.46917 of an acre or 20,437 square feet.

Parcel Four (Leasehold Interest) also described as:

All that tract or parcel of land lying and being in City of Atlanta, in Land Lot
78 of the 14th District of Fulton County, Georgia, more particularly described
as follows:

Beginning at the corner formed by the intersection of the Southeast side of Cone
Street with the Southwest side of Carnegie Way; running thence Southeast along
the Southwest side of Carnegie Way 100.7 feet to the Northwest line of the lands
now or formerly owned by Mimosa Corporation; running thence Southwest along said
line of said lands 202 feet, more or less, to the Northeast side of Williams
Street (formerly James Street); running thence Northwest along the Northeast
side of Williams Street 101.85 feet to the Southeast side of Cone Street;
running thence Northeast along the Southeast side of Cone Street 201.6 feet to
the Southwest side of Carnegie Way and the point of beginning.

 

3



--------------------------------------------------------------------------------

All of the above being. Together with rights and Privileges granted under that
certain:

Agreement between the City of Atlanta, Georgia, Atmain Properties Corp., a
Delaware corporation, and Carcone Parking, Inc., a Delaware corporation, dated
December 9, 1975, filed for record February 13, 1976 at 9:04 a.m., recorded in
Deed Book 6427, Page 418, aforesaid Records; as affected by Assignment and
Assumption of Pedestrian Bridge Agreement between Macy’s East, Inc., an Ohio
corporation, and @tlanta exchange LLC, a Delaware limited liability company,
dated as of July 28, 2000, filed for record August 2, 2000 at 11:14 a.m.,
recorded in Deed Book 29328, Page 338, aforesaid Records;

As further affected by that certain Assignment and Assumption Agreement between
Atlantaxchange LLC and Peachtree/Carnegie LLC dated as of March 16, 2007, filed
for record March 27, 2007, recorded in Deed Book 44706, Page 479, aforesaid
records;

As further affected by that certain Assignment and Assumption Agreement
(assigning a portion of the pedestrian bridge while retaining another portion)
between Peachtree/Carnegie LLC dated July 7, 2008 and filed for record July 8,
2008 in Deed Book 46958, Page 51,as affected by Assignment and Assumption
Agreement of Pedestrian Bridge Agreement between Peachtree/Carnegie LLC and
Carter Validus Properties, LLC, dated as of the date hereof, to be recorded in
aforesaid records (the “Bridge Agreement”).

 

4



--------------------------------------------------------------------------------

EXHIBIT B

GROUND LEASE

That certain Lease between Mrs. Dorothy High Peteet, as life tenant, and
Mrs. Dorothy Peteet Mitchell (“Mitchell”) and Dennie R. Peteet, Jr. (“Peteet”),
as landlord, and Phoenix Investment Company, as tenant, dated December 22, 1960,
recorded on January 17, 1961 in Deed Book 3661, page 248, of the Fulton County
Records (“Records”); the interest of Phoenix Investment Company having been
assigned to Carcone Parking, Inc. (“Carcone”), by Assignment of Lease dated
May 15, 1963, recorded on May 20, 1963 in Deed Book 4058, page 593, of the
Records; as modified by Lease Amendment between Mrs. Dorothy High Peteet,
Mitchell, Peteet and Carcone, dated July 7, 1964, recorded in Deed Book 4263,
page 101, of the Records; as assigned by Assignment and Assumption Agreement
between Macy’s Primary Real Estate Inc. (successor by merger to Carcone) and
Macy’s East, Inc. dated June 26, 1999, recorded on November 12, 1999 in Deed
Book 27981, page 316, of the Records; the interest of Macy’s East Inc. having
been assigned to AtlantaXchange LLC (f/k/a @tlanta exchange LLC), by Assignment
and Assumption of Lease dated July 28, 2000, filed August 2, 2000, recorded in
Deed Book 29328, page 327, of the Records; as further amended by Second
Amendment to Lease between Landlord and AtlantaXchange LLC, dated October 31,
2000, filed January 10, 2001, recorded in Deed Book 29858, page 249, as assigned
by that certain Assignment and Assumption of Lease by and between AtlantaXchange
LLC and Peachtree/Carnegie LLC dated March 16, 2007, recorded in Book 44706,
Page 479, as assigned by that certain Assignment and Assumption of Ground Lease
by and between Peachtree/Carnegie LLC and DC-180 Peachtree, LLC dated as of the
date hereof, to be recorded in the Records.

 

5



--------------------------------------------------------------------------------

EXHIBIT C

CONDOMINIUM DOCUMENTS

List of Documents:

Declaration for 180 Peachtree Street, a Condominium filed with the Clerk of
Superior Court of Fulton County, Georgia on July 8, 2008, recorded in Deed Book
46948, Page 508, et seq. as Instrument Number 2008-0161371, as amended by that
First Amendment to Declaration for 180 Peachtree Street, a Condominium filed
with the Clerk of Superior Court of Fulton County, Georgia on July 8, 2008,
recorded in Deed Book 46958, Page 64, et seq. as Instrument Number 2008-0163035.

Bylaws of 180 Peachtree Street Condominium Association, Inc. as duly adopted by
the Board of Directors on July 2, 2008 and certified by the Secretary of 180
Peachtree Street Condominium Association, Inc. on July 3, 2008.

 

6